Mates, J.,
delivered the opinion of the court.
In the case of Millsaps v. City of Jackson, 78 Miss., 537 (30 South. Rep., 756), the difference between domicile and residence was in no way involved. It was manifest in .that case that Millsaps and Carter both resided and had their domicile in Jackson, and that the testator at the time of his death, and Simpson at the time of the assessment then in controversy, resided and had their domicile at Terry. That case is no authority to control the contention here made which is determined by the statute. Section 3749"of the annotated code of 1892, which provides that “every person shall be assessed in the county and in the municipality in which he resides at the time of the assessment.” This statute was passed for the precise reason that a man may have, in the modern complex life we live, two or more homes, and the object of the statute was to fix taxability of property like that in this record at the place of his residence — his actual residence.

Affirmed.